DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 04/27/2021 has been received and entered into the case record.
Claims 1, 10, and 12 are amended. 
Claims 1-6 and 10-12 are pending and have been considered on the merits. All arguments have been fully considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 10 and 12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 8,088,822; IDS Reference A2 filed on 06/11/2020) as set forth in the Office Action filed on 12/28/2020 and discussed below.
Regarding claims 1, 3, 6 and 12, Zhang et al. teaches the utilization of fenretinide (i.e. 4HPR) in cell culture conditions with cell populations comprising CD34+ HSC cells to enrich the CD34+ cells (Example 3). In Figure 21, Zhang et al. shows that several populations of hematopoetic stem cells from normal donors had viabilities of over 100% when cultured in certain concentrations of fenretinide and the 
Regarding 10, Zhang et al. teaches a medium used in a cell culture method that contains fenretinide (i.e. 4HPR). 
Therefore the invention as a whole would have been anticipated at the time of the effective filing date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8,088,822; IDS Reference A2 filed on 06/11/2020) in view of Boitano et al. (2010. Science 329: 1345-1348; IDS Reference C3) as set forth in the Office Action filed on 12/28/2020 and discussed below.
Zhang et al. teaches the utilization of fenretinide (i.e. 4HPR) in cell culture methods with cell populations comprising CD34+ HSC cells to enrich the normal (i.e non-cancerous) CD34+ cells (Example 3). In Figure 21, Zhang et al. shows that several populations of hematopoetic stem cells from normal donors had viabilities of over 100% when cultured in certain concentrations of fenretinide and the same culture induced apoptosis in tumor stem cells (i.e. enriched the population of hematopoetic cells) (See Normal Specimens, Table 2). However, Zhang et al. does not teach that the HSCs are derived from cord blood, are CD34+CD133+, nor that the medium utilized in the method further comprises SR1 or UM171.

Regarding claim 4, Boitano et al. teaches that culturing with SR1 enriches the HSCs derived from cord blood for CD34+ and CD133+ cells (p. 1345).
It would be obvious to one of ordinary skill in the art to modify Zhang et al.’s media comprising fenretinide and method utilizing said media for enriching a cell population comprising CD34+ HSCs by adding SR1 and deriving said HSCs from cord blood in order to produce a population of improved via enrichment CD34+CD133+ HSCs with a reasonable expectation of success. One would be motivated to utilize SR1 and obtain CD34+CD133+ HSCs from cord blood because Boitano et al. demonstrated SR1 promotes expansion of CB CD34+ cells that contribute to both early and sustained engraftment (p. 1346). Furthermore the CD34+ HSC cells expanded with SR1 and derived from cord blood generated the same level of sustained engraftment as 10,000 uncultured CB CD34+ cells and at times a fourfold increase in human engraftment as compared to control cells from peripheral blood and bone marrow (BM) (Fig. 2A and fig. S10, A and B, p. 1346).
Therefore, the invention as a whole would be obvious to one of ordinary skill in the art at the time of the effective filing date.

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
On pages 3 and 4 of Applicant’s Arguments, Applicant addresses the 102 rejection set forth in the Office Action filed on 12/28/2020 with respect to Zhang. Applicant argues that Zhang teaches that the use of 4HPR (referred to as fenretinide in Zhang) induces apoptosis of cancer cells, but Zhang does not disclose that the culture with 4HPR leaves non-cancerous cells unaffected and thus Zhang only appears to pertain to cancer and killing of cancer cells and not the enrichment of non-cancerous cells. 
+CD38− cell subpopulations derived from a patient sample suffering from hematologic cancer while sparing normal hematologic stem cells, and meanwhile capable of killing CD34+CD38+ leukemia progenitor cells” and therefore does teach that 4HPR leaves non-cancerous cells unaffected (Col 3, lines 27-37). This is therefore interpreted as enriching the population of non-cancerous cells and meets the limitations recited. It is noted that the method recites a single step of culturing of non-cancerous cells in the presence of 4HPR. Since Zhang teaches such a method, Zhang anticipates the claimed invention.
On pages 4 and 5 of Applicant’s Arguments, Applicant addresses the 103 rejection set forth in the Office Action filed on 12/28/2020 with respect to the references of Zhang and Boitano. Applicant argues that Zhang does not disclose the limitation of claim 1. Furthermore, Applicant states that they have described a “new and surprising” application of 4HPR via autophagy with 4HPR. Finally, Applicant states that Boitano does not remedy the failure of Zhang and is only relied upon for the addition of SR1 to media to culture and expand CD34 cells. 
As discussed above, Zhang does disclose the limitations of newly amended claim 1 with respect to non-cancerous cells. With respect to applicants argument that “new and surprising” results were obtained which differ from that of the method described previously. Applicant must provide evidence for said results in a comparison between the two methods of the present invention and that of Zhang in view of Boitano in the form of a Declaration. Examiner does agree that Boitano is relied upon for the addition of SR1 in the media to expand and culture CD34 cells.
Thus, all arguments have been considered and are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635